Citation Nr: 0811027	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who had active service from August 
1978 to August 1982.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  A 
videoconference hearing was held before the undersigned in 
January 2008; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has PTSD as a result of sexual 
harassment and sexual assaults during service.  Service 
connection for PTSD generally requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Here, psychiatric diagnoses 
in outpatient treatment records include a diagnosis of PTSD 
based on the veteran's report of inservice stressors.  
However, a VA examination by a psychologist in October 2007 
found that "a diagnosis of PTSD could not be confirmed.  I 
would note that her description of sexual abuse in the 
military was quite believable, but could not be confirmed 
based on records."

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking." M21-1, Part III, 
5.14c. M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals. M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship. M21-1, Part III, 
5.14c(7)(a)-(o). See also 38 C.F.R. § 3.304(f)(3) (2004); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

Here, the veteran has provided a statement dated in September 
2004 from Julie Owens, who reports that she was the veteran's 
roommate for a period in service and recalls the veteran 
confiding in her about ongoing sexual harassment and unwanted 
fondling.  Additionally, the veteran's service personnel 
records show fluctuations in her performance reports, and 
contain references to emotional turmoil and attitude 
problems.  Whether such evidence would support a finding of a 
stressor sufficient to support a diagnosis of PTSD is a 
medical question.  There also remains a question of whether 
the veteran has a psychiatric disorder other than PTSD that 
might be related to her service.  Consequently, a psychiatric 
examination is necessary. 

Accordingly, the case is REMANDED for the following action:
1.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine whether she has PTSD, in 
accordance with DSM-IV criteria based on 
an inservice stressor event.  The claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and evaluation of 
the veteran, the psychiatrist should 
provide opinions responding to the 
following:  

A)  What is the correct diagnosis for the 
veteran's psychiatric disability?  
Specifically, do the symptoms noted 
support or exclude a diagnosis of PTSD?

B)  If PTSD is diagnosed, are the 
veteran's alleged stressor events in 
service, as described in her accounts 
(including in testimony considered 
credible at a January 2008 hearing before 
the undersigned and as corroborated by her 
former service roommate), events of 
sufficient gravity to support a diagnosis 
of PTSD?  Does the veteran have PTSD due 
to the reported stressor events in 
service?

C)  If PTSD is not diagnosed (or if 
diagnosed along with a co-existing 
psychiatric disability), for each 
psychiatric disability other than PTSD 
that is diagnosed, is it at least as 
likely as not that such disability is 
related to (was incurred or aggravated in) 
the veteran's service?   The examiner must 
explain the rationale for all opinions 
given.

2.  The RO should then readjudicate the 
veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

